222 Ga. 802 (1966)
152 S.E.2d 692
CLARK
v.
THE STATE.
23783.
Supreme Court of Georgia.
Argued November 15, 1966.
Decided December 5, 1966.
E. T. Hendon, Jr., for appellant.
*803 Richard Bell, Solicitor General, Dennis F. Jones, Arthur K. Bolton, Attorney General, G. Ernest Tidwell, Executive Assistant Attorney General, Carter A. Setliff, Assistant Attorney General, for appellee.
NICHOLS, Justice.
William Patrick Clark was convicted of rape without a recommendation of mercy. The enumerations of error filed in this court which are not abandoned raise the following questions for decision: (1) Was venue proved? (2) Was evidence introduced to prove venue hearsay and therefore without probative value? (3) Did the trial court err in permitting a written confession made by the defendant to be read to the jury? and (4) Was an excerpt from the charge error? Held:
1. The prosecutrix testified that she returned to and pointed out to the police officers the place where the rape occurred shortly after the rape was committed. The police officers then testified that the place pointed out to them by the prosecutrix was in DeKalb County. This testimony was not hearsay and was sufficient to prove venue. See Colley v. State, 164 Ga. 88 (3) (138 S.E. 65); Coleman v. State, 211 Ga. 704 (88 SE2d 381), and citations.
2. The enumeration of error which complains of the reading of the defendant's confession to the jury fails to present any question for decision as there was no objection made to such evidence upon the trial of the case, and the State's prima facie showing that the confession was voluntarily made was not rebutted in any way (Eberhart v. State, 47 Ga. 598; Hill v. State, 214 Ga. 794 (107 SE2d 662)), nor under such circumstances, where no objection is made to the admission of such a confession, is it error to instruct the jury that it must determine the voluntariness of the confession.
Judgment affirmed. All the Justices concur.